 
EXHIBIT A
EMPLOYMENT AGREEMENT






THIS EMPLOYMENT AGREEMENT , (the “Agreement”),  shall commence on January 7,
2010 between SIERRA RESOURCE GROUP, INC., a Nevada corporation (the “Company”)
and R. Patrick Champney (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company has employed the Executive as the Senior Vice President,
and desires to promote the Executive.


WHEREAS, the parties desire for the Executive to act as the President and Chief
Executive Officer of the Corporation commencing the date hereof and during the
term hereof, and


WHEREAS, the parties desire to execute and deliver this Agreement to provide for
the continued employment of Executive by the Company.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:


AGREEMENT:
 
1.           Engagement.  The Company hereby engages the Executive and the
Executive hereby accepts such engagement upon the terms and conditions
hereinafter set forth.
 
2.           Term.  This Agreement shall commence on the date hereof (the
“Commencement Date”), and shall remain in effect for a period of five (5) years
thereafter (the “Term”).  This Agreement shall also terminate at such time as
the Company, or the Executive, gives written notice of termination of this
Agreement pursuant to Section 13 of this Agreement.
 
3.           Duties.  The Company hereby engages the Executive to serve as the
President and Chief Executive Officer, as such, he shall perform all duties
commonly incident to the office of President.
 
4.           Performance of Duties.  During the term of this Agreement, the
Executive shall devote his best efforts, ability and attention to the business
of the Company.
 
5.           Compensation.
 
A.      Salary.  For all services rendered by the Executive under this Agreement
as President and Chief Executive Officer, the Company shall pay the Executive
$150,000 (the “Base Salary”).  The Executive’s Base Salary shall be payable
within the established payroll cycle for the Company’s salaried officers or
employees.  Salary payments shall be subject to federal withholding and other
applicable payroll deductions and taxes.  All salary not paid herein shall
accrue.
 
B.      Options The Company shall grant to the Executive options to purchase
shares of the Company’s common stock as determined by the Company’s Board of
Directors.
 
C.      Benefits.  The Executive shall be eligible to participate in all group
insurance plans of the Company, and other existing or new perquisites or
benefits offered to executive management of the Company.
 
-1-

--------------------------------------------------------------------------------

 
 
D.      Bonus.  The Executive, as further incentive to enter this contract,
shall be issued one million (1,000,000) shares of the Company’s common
stock.  As further incentive, Executive shall be granted one million (1,000,000)
shares of the Company’s common stock on each anniversary date of this
contract.  Such stock bonuses shall be adjusted for stock splits and shall be
deemed fully vested upon receipt.
 
  6.         Reimbursement of Expenses.  All expenses must be pre-approved by
the President, once approved the Company shall reimburse the Executive for all
necessary expenses incurred in carrying out his duties under this Agreement upon
presentation by the Executive to the Company of appropriate documentation
indicating the amount and purpose for such expense expended on behalf of the
Company for expenses in the ordinary course of business.
 
7.           Vacation. Executive shall be entitled to four (4) weeks vacation
during each year of the Term.
 
8.           Agreement Not to Disclose Trade Secrets or Confidential
Information.  During the term of this Agreement and after its termination, the
Executive shall not disclose or utilize any trade secrets, confidential
information, or other proprietary information acquired by the Executive during
the course of his employment with the Company, its successors or assigns, or any
of its affiliates (collectively, the “Company Affiliates”).  As used herein,
“trade secret” means the whole or any portion or phase of any formula, pattern,
device, combination of devices, source-code of any proprietary software, or
compilation of any scientific, technical or commercial information, including
any design, list of suppliers, list of customers or improvement thereof, as well
as pricing information or methodology, contractual arrangements with vendors or
suppliers, business development plans or activities, or financial information of
the Company or any of the Company Affiliates that is for use, or is used, in the
operation of the Company or any of the Company Affiliates’ businesses that is
not commonly known by or available to the public and that derives economic value
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or use
and is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.  The Executive agrees to return to the Company any and all
such trade secrets, confidential information or other proprietary information
immediately upon the termination of this Agreement.

 
9.           Non-Solicitation of Customers and Suppliers. Executive agrees that
during his employment hereunder, he shall not, whether as an individual or sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, directly or indirectly,
solicit the trade or business of, or trade, or conduct business with, any
customer, prospective customer, supplier, or prospective supplier of the Company
for any purpose other than for the benefit of the Company. Executive further
agrees that for two (2) years following termination of his employment hereunder
for any reason, Executive shall not, directly or indirectly, solicit the trade
or business of, or trade, or conduct business with any customers or suppliers,
or prospective customers or suppliers, of the Company.
 
10.           Death or Disability.
 
A.      In the event of the Executive’s death during the term of this Agreement,
this Agreement and the Executive’s future Base Salary, incentive compensation
and benefits shall automatically be terminated. In such event, the Company shall
pay severance to the Executive’s estate (i) any unpaid Base Salary; and (ii) all
accrued but unpaid allowances and expense reimbursements.
 
B.      If the Executive becomes unable to perform his employment duties during
the term of this Agreement because of the “disability” of the Executive, the
Company may terminate this Agreement and the Executive’s employment hereunder.
In such event, the Company shall pay to the Executive (i) any unpaid Base
Salary; and (ii) all accrued but unpaid allowances and expense
reimbursements.  For purposes of this provision, the term disability shall mean
the Executive is unable to perform his material duties as an employee for the
Company or any of the Company Affiliates, due to mental or physical illness or
injury, for a period of at least one hundred (180) days, in the opinion of a
qualified physician selected mutually by the Company and the Executive.
 
 
-2-

--------------------------------------------------------------------------------

 
13.           Termination by the Company or the Executive.
 
A.      Termination by the Company for Cause.  The Company may not terminate
this Agreement and the Executive’s employment hereunder “for cause” at any
time.  As used herein, for “cause” shall mean any one of the following:
 
 
(1)
The willful breach or intentional neglect by the Executive of his job duties and
responsibilities;

 
 
(2)
Conviction of any felony:

 
 
(3)
Commission of an act of fraud, embezzlement or material misappropriation against
the Company; or

 
 
(4)
A material breach of this Agreement by the Executive.

 
B.      In the event the Company terminates the Executive’s employment for
cause, the Executive’s Base Salary and benefits shall automatically terminate as
of the effective date of such termination and the Company shall pay to the
Executive (i) any unpaid Base Salary through the date of termination; and (ii)
all accrued but unpaid allowances and expense reimbursements, and the Executive
shall not be entitled to receive any other compensation or severance allowance,
including any incentive compensation earned after termination, under this
Agreement.  In addition, all options received and not exercised shall be
cancelled and the Executive shall not be entitled to any options hereunder.
 
With respect to matters set forth in subsections (1), (2), (3) and (4) above,
the Company shall give prompt notice to the Executive if it believes grounds for
termination under any of such provisions exist, and the Executive shall have a
reasonable period of time (not to exceed ten business days, to respond and to
cure any such grounds for “cause” as may be alleged or to reply to any such
claims or charges.  Termination under such provisions shall be warranted only
after the Board of Directors of the Company has determined, in good faith, that
such “cause” exists after having afforded the Executive the opportunity to
respond or to cure as set forth above.
 
C.      Termination by the Executive Without Good Reason.  The Executive may
terminate this Agreement and his employment with the Company without “good
reason” upon 60 days’ prior written notice to the Company.  In such a case, the
Executive may be required to perform his business duties and shall be paid his
regular salary up to the date of the termination.  At the option of the Company,
the Company may require the Executive to depart from the Company upon receiving
said 60 days’ notice from the Executive of the termination of this
Agreement.  In such event, the Company shall pay to the Executive (i) an amount
equal to 30 calendar days of his Base Salary at the then-effective rate; and
(ii) all accrued but unpaid allowances and expense reimbursements, and the
Executive shall not be entitled to receive any other compensation or severance
allowance, including any incentive compensation earned after termination, under
this Agreement. In addition, all options received and not exercised shall be
cancelled and the Executive shall not be entitled to any options hereunder.
 
D.      Termination by the Company Without Cause or by the Executive for Good
Reason.  The Company may terminate this Agreement and the Executive’s employment
without cause at any time upon 30 days’ prior written notice to the
Executive.  The Executive shall have the right to terminate this Agreement at
any time for “good reason.”
 
As used herein, “good reason” shall mean the occurrence of any of the following
without the Executive’s prior written consent:
 
(i) the assignment to the Executive of duties and responsibilities that are
inconsistent, in a material and adverse respect, with the scope of the duties
and responsibilities usually vested in similarly situated executives;
 
(ii) a material reduction in the benefits payable to the Executive;
 
(iii) the Executive is removed by majority vote or otherwise from the Board of
Directors or Managers, as the case may be;
 
-3-

--------------------------------------------------------------------------------

 
 
(iv)  a change in control of the Company such that one entity (directly or
through affiliates) purchases control of over 75% of the Company’s common stock
and does not agree, prior to the change of control, to assume the terms and
conditions of this Agreement;
 
(v) the Executive is required to relocate outside of the United States as a
condition of continuing employment.
 
The Company shall pay to the Executive on the date of termination without
cause  (i) a severance allowance of the remainder of the Base Salary and Bonuses
through the end of the Term remaining at the then-effective rate; (ii) an
additional severance allowance of 1,000,000 shares of Common Stock of the
Company   (and the Company herby agrees to increase the authorized shares of
common stock of the Company if necessary to satisfy this provision) or an
immediate purchase of the Executive’s shares of common stock, including the
severance share issued hereunder, as the case may be; and (iii) all accrued but
unpaid allowances and expense reimbursements. All options granted hereunder
shall vest immediately.
 
14.           Indemnification. The Executive shall be entitled to
indemnification from the Company to the fullest extent permitted under the
Company’s then current Articles of Incorporation and Bylaws and under the law of
the jurisdiction of the Company’s incorporation as may be in effect from time to
time.
 
15.           Notices. All notices, requests, demands and other communications
provided for in this Agreement shall be in writing.  Any notice, request,
demand, claim or other communication hereunder shall be deemed duly given if it
is sent by registered or certified mail, return receipt requested, postage
prepaid, and addressed to the intended recipient as set forth below:
 
To the Executive:             R. Patrick Champney
XXXX



To the Company:            Board of Directors
9550 S. Eastern Avenue
Las Vegas, NV. 89123

Any party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication shall be deemed to have been duly given
unless and until it actually is received or refused by the intended
recipient.  Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other party notice in the manner herein set forth.


16.           Assignment. Neither this Agreement nor any of the parties’ rights
and obligations hereunder may be assigned by a party without the prior written
consent of the other party hereto.
 
17.           Arbitration.
 
A.           Any controversy or claim arising out of or relating to this
Agreement, the employment relationship between the Executive and the Company, or
the termination thereof, including the arbitrability of any controversy or
claim, which cannot be resolved amicably after a reasonable attempt to negotiate
such a resolution shall be submitted to arbitration by the American Arbitration
Association in accordance with its Commercial Dispute Resolution Procedures and
Rules, as such rules may be amended from time to time, and at its office
in  Florida.  The award of the arbitrator shall be final and binding upon the
parties, and judgment may be entered with respect to such award in any court of
competent jurisdiction.  Any arbitration under this Arbitration Agreement shall
be governed by and subject to the confidentiality restrictions set herein.  The
Executive acknowledges reading, prior to the signing of this Agreement, the
Commercial Dispute Resolution Procedures and Rules of the American Arbitration
Association, which are available via the internet at the site of the American
Arbitration Association at http://www.adr.org.  Notwithstanding the foregoing,
any controversy or claim arising out of or relating to any claim by the Company
for temporary or preliminary relief with respect to Sections 8, 9,10, and 11
herein need not be resolved in arbitration and may be resolved in a court of
competent jurisdiction.
 
B.      The Executive acknowledges that this agreement to submit to arbitration
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law (except that any claim by
the Company for temporary or preliminary relief with respect to Sections 8,
9,10, and 11 herein may be brought in a court of competent jurisdiction),
including, but not limited to, the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act, and the Americans With Disabilities Act, and the
Executive hereby waives all rights thereunder to have a judicial tribunal
resolve such claims.
 
18.           Voluntary Agreement.  The Executive acknowledges that before
entering into this Agreement, the Executive has had the opportunity to consult
with any attorney or other advisor of his choice, and that this constitutes
advice from the Company to do so if he chooses.  The Executive further
acknowledges that he has entered into this Agreement of his own free will, and
that no promises or representations have been made to him by any person to
induce him to enter into this Agreement other than the express terms set forth
herein.  The Executive further acknowledges that he has read this Agreement and
understands all of its terms, including the waiver of rights set forth in
Section 17.
 
 
-4-

--------------------------------------------------------------------------------

 
19.           Binding Effect.  This Agreement shall bind the parties hereto,
their respective successors and permitted assigns.
 
20.           Amendment.  No provisions of this Agreement may be amended,
modified, waived or discharged unless such amendment, waiver, modification or
discharge is agreed to in writing signed by the Executive and on behalf of the
Company by such officer as may be specifically designated by the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
21.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties, pertaining to the subject matter hereof, and supersedes all
prior or contemporaneous written or verbal agreements and understandings with
the Executive in connection with the subject matter hereof.
 
22.           Governing Law.  This Agreement and the rights and obligations
hereunder shall be governed by the laws of the State of Florida without regard
to its conflicts principles and the parties to this Agreement specifically
consent to the jurisdiction of the courts of the State of Florida over any
action arising out of or related to this Agreement.
 
23.           Survival. All covenants, agreements, representations and
warranties made herein or otherwise made in writing by any party pursuant hereto
shall survive the termination of this Agreement and the employment of the
Executive hereunder.
 
24.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions shall, nevertheless, continue in full force and effect
without being impaired or invalidated in any way.
 
25.           Counterparts.  This Agreement may be executed by the parties in
one or more counterparts, each of which when so executed shall be an original
and all such counterparts shall constitute one and the same
instrument.  Confirmation of execution by electronic transmission of a facsimile
signature page shall be binding upon any party so confirming.
 


SIGNATURES ON FOLLOWING PAGE




 
-5-

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


EXECUTIVE: R. Patrick Champney


By /s/ R. Patrick Champney




COMPANY: SIERRA RESOURCE GROUP, INC..




By: /s/ James Stonehouse
James Stonehouse




By: /s/ Paul Enright
Paul Enright
 


 
By:/s/ Georges Julliand
Georges Julliand




 
-6-

--------------------------------------------------------------------------------

 